As filed with the Securities and Exchange Commission on December 1, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08846 Tributary Funds, Inc. Tributary Capital Management, LLC 1620 Dodge Street Omaha, Nebraska 68197 Karen Shaw Atlantic Fund Services, LLC Three Canal Plaza, Suite 600 Portland, ME 04101 Registrant’s telephone number, including area code: (800) 662-4203 Date of fiscal year end: March 31 Date of reporting period: April 1, 2015 – September 30, 2015 ITEM 1. REPORT TO STOCKHOLDERS. SEMI-ANNUAL REPORT 2015 Table of Contents Shareholder Letter 1 Portfolio Composition 2 Schedules of Portfolio Investments 3 Statements of Assets and Liabilities 21 Statements of Operations 23 Statements of Changes in Net Assets 25 Financial Highlights 27 Notes to Financial Statements 29 Additional Fund Information 36 Investment Advisory Agreement Approval 38 SEMI-ANNUAL REPORT 2015 Dear Shareholder: We continue to be pleased with the execution of the strategic plan the Tributary Funds’ Board of Directors put in place beginning in 2008.Since that time we’ve closed four funds, while simultaneously growing assets under management by over 100%.We have accomplished this by analyzing and rationalizing each of our funds, then focusing on those funds that have a clear competitive advantage in specialized asset classes. We have also worked hard to solicit selling agreements to distribute our funds to over 30 mutual fund platforms and super markets broadening the ability and reach of the complex.We will continue to look for opportunities to open new funds, but will be selective by sticking to our philosophy of managing funds in niche asset classes where we believe we have a clear competitive advantage. The last 6 months have been difficult for the capital markets, with most asset classes posting negative returns. Small and mid-size companies experienced a decline of over 10%, more commonly referred to as a correction. Although delivering negative returns, the Small Company Fund significantly outperformed its peers, particularly in the 3rd quarter, putting it in the top 1% of its peer group. The Growth Opportunities and Balanced Funds underperformed their peers, mainly driven by weak performance in Health Care and Consumer Staples. The Income Fund and the Short Intermediate Fund performed roughly in line, with the Short Intermediate Fund managing to eke out the only positive return in the lineup over the last 6 months. The economic environment continues to be a bit of a conundrum, with decent, if not spectacular growth in the U.S.We are seeing some slowing in the rate of growth in the world’s second largest economy, China.Natural resource rich, emerging economies are feeling the brunt of slow growth in the U.S. and declining growth in China; thereby lessening the demand for the commodities that these emerging countries produce and rely upon for their economic stability. Macro themes in the U.S. continue to work against the ability of our economy to grow at the 4-5% rates we normally would expect to see in post recessionary recoveries.Examples include a significantly difficult regulatory environment, unfriendly populist push against business, and an antiquated and paradoxical corporate tax code keeping huge sums of corporate profits overseas. As to Fed policy, there appears to have been some shift in the psychology of market participants towards an acceptance that interest rates will have to rise at some point in time.This has pushed equity market participation away from momentum driven lower quality stocks back towards higher quality value oriented stocks.This phenomenon is known as “risk off”.There still remains volatility in the global markets, and probably will remain for some period of time.The third quarter of this year was the first significant correction we have seen since 2008, and while probably healthy, might act to increase the short term “noise” in the markets. This delay in raising interest rates is somewhat of a mystery to many.I recently appeared on a panel with one of the Kansas City Fed’s economists, who articulated the argument for delay.With anemic growth worldwide, the U.S. remains the best of the worst, if you will.Our government bonds, even at historically low rates, yield more than almost all other developed countries around the world.These variables have attracted capital into our economy, increasing the value of our dollar.A strong dollar then creates headwinds for the U.S. vis-à-vis our exports, causing growth to slow. The good news is that even with all of these challenges, the U.S. economy continues to chug along with corporate balance sheets flush with cash and looking for opportunities to be deployed, should we get clarity and greater confidence from our policy makers.The consumer has been paying off debt and saving more, and the annual red ink run by our Government has been shrinking courtesy of the sequester agreement negotiated by President Obama and Speaker John Boehner several years ago. Thank you, shareholders, for placing your trust in us to manage your money. Best regards, Stephen R. Frantz President sfrantz@tributarycapital.com Comments are provides as a general market overview and should not be considered investment advice or predictive of any future market performance. 1 SEMI-ANNUAL REPORT 2015 PORTFOLIO COMPOSITION* September 30, 2015 (Unaudited) Percentage of Total Short-Intermediate Bond Fund Investments Corporate Bonds % U.S. Treasury Securities % Non-Agency Residential Mortgage Backed Securities % Asset Backed Securities % Non-Agency Commercial Mortgage Backed Securities % U.S. Government Mortgage Backed Securities % Municipals % Short-Term Investments % Preferred Stocks % % FA Percentage of Total Income Fund Investments Corporate Bonds % U.S. Treasury Securities % U.S. Government Mortgage Backed Securities % Non-Agency Residential Mortgage BackedSecurities % Asset Backed Securities % Non-Agency Commercial Mortgage Backed Securities % Municipals % Short-Term Investments % Investment Company % Preferred Stocks % Exchange Traded Funds % % AFA Percentage of Total Balanced Fund Investments Government Securities % Information Technology % Financials % Consumer Discretionary % Health Care % Industrials % Consumer Staples % Short-Term Investments % Energy % Asset-Backed Securities % Non-Agency Commercial Mortgage Backed Securities % Materials % Non-Agency Residential Mortgage Backed Securities % Utilities % U.S. Government Mortgage Backed Securities % Telecommunication Services % % Percentage of Total Growth Opportunities Fund Investments Consumer Discretionary % Information Technology % Health Care % Industrials % Financials % Consumer Staples % Materials % Energy % Utilities % Short-Term Investments % % AFA Percentage of Total Small Company Fund Investments Financials % Information Technology % Health Care % Industrials % Consumer Discretionary % Materials % Consumer Staples % Utilities % Energy % Short-Term Investments % % * Portfolio composition is as of September 30, 2015 and is subject to change. 2 See accompanying Notes to Financial Statements. SEMI-ANNUAL REPORT 2015 SCHEDULES OF PORTFOLIO INVESTMENTS September 30, 2015 (Unaudited) SHORT-INTERMEDIATE BOND FUND Principal Amount Security Description Value Non-U.S. Government Agency Asset-Backed Securities - 46.1% Asset Backed Securities - 15.8% $ Ally Auto Receivables Trust, 1.53%, 04/15/19 $ American Express Credit Account Master Trust, 0.58%, 12/15/21 (a) Ascentium Equipment Receivables, LLC, 1.61%, 10/13/20 (b) BA Credit Card Trust, 1.36%, 09/15/20 Cabela's Credit Card Master Note Trust, 1.45%, 06/15/20 (b) Cabela's Credit Card Master Note Trust, 2.17%, 08/16/21 (b) Capital One Multi-Asset Execution Trust, 1.48%, 07/15/20 Capital One Multi-Asset Execution Trust, 1.60%, 05/17/21 Chase Issuance Trust, 1.15%, 01/15/19 Citibank Credit Card Issuance Trust, 5.65%, 09/20/19 CNL Commercial Mortgage Loan Trust REMIC, 0.63%, 10/25/30 (a)(b) Crown Castle Towers, LLC, 4.17%, 08/15/17 (b) Eaton Vance CLO, Ltd., 1.74%, 07/15/26 (a)(b) Ford Credit Auto Owner Trust, 1.27%, 12/15/17 Ford Credit Floorplan Master Owner Trust, 1.37%, 01/15/18 Ford Credit Floorplan Master Owner Trust, 3.50%, 01/15/19 GE Equipment Transportation, LLC, 1.23%, 03/24/21 Honda Auto Receivables Owner Trust, 1.18%, 05/18/20 OneMain Financial Issuance Trust, 2.43%, 06/18/24 (b) Preferred Term Securities XII, Ltd./Preferred Term Securities XII, Inc., 1.03%, 12/24/33 (a)(b) Preferred Term Securities XIV, Ltd. / Preferred Term Securities XIV, Inc., 0.81%, 06/24/34 (a)(b) Preferred Term Securities XXIV, Ltd./Preferred Term Securities XXIV, Inc., 0.64%, 03/22/37 (a)(b) Voya CLO, Ltd., 1.74%, 01/18/26 (a)(b) Principal Amount Security Description Value Non-Agency Commercial Mortgage Backed Securities - 11.0% $ 7 WTC Depositor LLC Trust REMIC, 4.08%, 03/13/31 (b) $ Banc of America Large Loan Trust REMIC, 8.70%, 01/25/42 (a)(b) Bayview Commercial Asset Trust REMIC, 1.06%, 12/25/33 (a)(b) COMM Mortgage Trust Interest Only REMIC, 1.65%, 03/10/46 (a) DBUBS Mortgage Trust Interest Only REMIC, 1.48%, 08/10/44 (a)(b) Federal Home Loan Mortgage Corp. Multifamily Structured Pass Through Certificates Interest Only REMIC, 1.73%, 08/25/16 (a) FREMF Mortgage Trust REMIC, 4.30%, 09/25/44 (a)(b) FREMF Mortgage Trust REMIC, 2.83%, 03/25/45 (a)(b) GS Mortgage Securities Trust REMIC, 3.65%, 03/10/44 (b) JP Morgan Chase Commercial Mortgage Securities Trust REMIC, 1.46%, 01/15/32 (a)(b) JP Morgan Chase Commercial Mortgage Securities Trust REMIC, 2.67%, 01/15/46 JP Morgan Chase Commercial Mortgage Securities Trust REMIC, 4.11%, 07/15/46 (b) JPMBB Commercial Mortgage Securities Trust REMIC, 2.42%, 07/15/45 JPMBB Commercial Mortgage Securities Trust REMIC, 1.25%, 02/15/47 Morgan Stanley Bank of America Merrill Lynch Trust Interest Only REMIC, 1.59%, 12/15/48 (a) Morgan Stanley Capital I, Inc. REMIC, 3.22%, 07/15/49 Wells Fargo Commercial Mortgage Trust REMIC, 2.53%, 10/15/45 Wells Fargo Commercial Mortgage Trust REMIC, 2.97%, 12/15/47 Wells Fargo-RBS Commercial Mortgage Trust Interest Only REMIC, 1.22%, 02/15/44 (a)(b) Wells Fargo-RBS Commercial Mortgage Trust REMIC, 4.00%, 03/15/44 (b) Wells Fargo-RBS Commercial Mortgage Trust REMIC, 2.19%, 04/15/45 See accompanying Notes to Financial Statements. 3 SEMI-ANNUAL REPORT 2015 SCHEDULES OF PORTFOLIO INVESTMENTS September 30, 2015 (Unaudited) SHORT-INTERMEDIATE BOND FUND Principal Amount Security Description Value Non-Agency Residential Mortgage Backed Securities - 19.3% $ Bayview Financial Acquisition Trust REMIC, 6.21%, 05/28/37 (c) $ Chase Mortgage Finance Trust REMIC, 5.50%, 05/25/35 Citicorp Residential Mortgage Trust REMIC, 5.74%, 07/25/36 (c) Citicorp Residential Mortgage Trust REMIC, 5.74%, 07/25/36 (c) Citicorp Residential Mortgage Trust REMIC, 5.78%, 09/25/36 (c) Citigroup Global Markets Mortgage Securities VII, Inc. REMIC, 6.93%, 08/25/28 Citigroup Mortgage Loan Trust REMIC, 4.00%, 01/25/35 (a)(b) Citigroup Mortgage Loan Trust REMIC, 0.34%, 08/25/36 (a) CitiMortgage Alternative Loan Trust REMIC, 5.25%, 03/25/21 Countrywide Asset-Backed Certificates REMIC, 0.56%, 11/25/35 (a)(b) Countrywide Asset-Backed Certificates REMIC, 0.37%, 07/25/36 (a) Credit Suisse First Boston Mortgage Securities Corp. REMIC, 5.00%, 08/25/20 Credit-Based Asset Servicing and Securitization, LLC REMIC, 1.32%, 02/25/33 (a) Credit-Based Asset Servicing and Securitization, LLC REMIC, 6.02%, 12/25/37 (b)(c) First NLC Trust REMIC, 0.46%, 02/25/36 (a) Fremont Home Loan Trust REMIC, 1.06%, 11/25/34 (a) Goldman Sachs Alternative Mortgage Products Trust REMIC, 0.84%, 03/25/34 (a) Goldman Sachs Alternative Mortgage Products Trust REMIC, 0.40%, 01/25/36 (a) Goldman Sachs Alternative Mortgage Products Trust REMIC, 0.69%, 05/25/36 (a)(b) Irwin Home Equity Loan Trust, 1.54%, 02/25/29 (a) Irwin Whole Loan Home Equity Trust REMIC, 1.29%, 11/25/28 (a) Irwin Whole Loan Home Equity Trust REMIC, 0.66%, 12/25/29 (a) Principal Amount Security Description Value $ Irwin Whole Loan Home Equity Trust REMIC, 1.54%, 06/25/34 (a) $ JP Morgan Mortgage Acquisition Trust REMIC, 0.42%, 07/25/36 (a) Lehman ABS Manufactured Housing Contract Trust REMIC, 4.35%, 04/15/40 Long Beach Mortgage Loan Trust REMIC, 1.09%, 10/25/34 (a) Long Beach Mortgage Loan Trust REMIC, 0.93%, 04/25/35 (a) Morgan Stanley Home Equity Loan Trust REMIC, 0.90%, 12/25/34 (a) New Residential Mortgage Loan Trust REMIC, 3.75%, 11/25/54 (a)(b) Nomura Asset Acceptance Corp. Alternative Loan Trust REMIC, 6.00%, 03/25/47 (c) NovaStar Mortgage Funding Trust REMIC, 1.92%, 03/25/35 (a) Oakwood Mortgage Investors, Inc. REMIC, 0.58%, 03/15/18 (a)(b) Origen Manufactured Housing Contract Trust, 5.91%, 01/15/35 (a) Park Place Securities, Inc. Asset-Backed Pass-Through Certificates REMIC, 1.17%, 10/25/34 (a) Popular ABS Mortgage Pass-Through Trust REMIC, 4.50%, 11/25/35 (c) Renaissance Home Equity Loan Trust REMIC, 4.50%, 08/25/35 (c) Residential Accredit Loans, Inc. Trust REMIC, 14.40%, 03/25/18 (a) Residential Accredit Loans, Inc. Trust REMIC, 6.00%, 10/25/34 Residential Accredit Loans, Inc. Trust REMIC, 5.50%, 02/25/35 Residential Asset Mortgage Products, Inc. Trust REMIC, 4.02%, 03/25/33 (a) Residential Asset Mortgage Products, Inc. Trust REMIC, 0.70%, 06/25/35 (a) Residential Asset Securities Corp. Trust REMIC, 5.96%, 09/25/31 (a) Residential Asset Securities Corp. Trust REMIC, 4.47%, 03/25/32 (a) Residential Asset Securities Corp. Trust REMIC, 3.87%, 05/25/33 (a) Residential Asset Securities Corp. Trust REMIC, 4.54%, 12/25/33 (a) Residential Asset Securitization Trust REMIC, 3.75%, 10/25/18 4 See accompanying Notes to Financial Statements. SEMI-ANNUAL REPORT 2015 SCHEDULES OF PORTFOLIO INVESTMENTS September 30, 2015 (Unaudited) SHORT-INTERMEDIATE BOND FUND Principal Amount Security Description Value $ Springleaf Mortgage Loan Trust REMIC, 4.44%, 12/25/59 (a)(b) $ Springleaf Mortgage Loan Trust REMIC, 3.56%, 12/25/59 (a)(b) Structured Asset Securities Corp. Mortgage Loan Trust REMIC, 5.73%, 06/25/35 (c) Structured Asset Securities Corp. Mortgage Pass-Through Certificates REMIC, 1.84%, 11/25/34 (a) Vanderbilt Acquisition Loan Trust REMIC, 7.33%, 05/07/32 (a) Vanderbilt Mortgage Finance REMIC, 6.57%, 08/07/24 Wells Fargo Home Equity Asset-Backed Securities Trust REMIC, 0.57%, 12/25/35 (a) Wells Fargo Home Equity Asset-Backed Securities Trust REMIC, 0.33%, 07/25/36 (a) Total Non-U.S. Government Agency Asset-Backed Securities (Cost $49,611,515) Corporate Bonds - 26.6% Consumer Discretionary - 4.7% AMC Networks, Inc., 4.75%, 12/15/22 DIRECTV Holdings, LLC / DIRECTV Financing Co., Inc., 2.40%, 03/15/17 DIRECTV Holdings, LLC / DIRECTV Financing Co., Inc., 3.80%, 03/15/22 Hanesbrands, Inc., 6.38%, 12/15/20 Hilton Worldwide Finance, LLC / Hilton Worldwide Finance Corp., 5.63%, 10/15/21 Mohawk Industries, Inc., 6.13%, 01/15/16 (d) Newell Rubbermaid, Inc., 2.05%, 12/01/17 PVH Corp., 4.50%, 12/15/22 The Goodyear Tire & Rubber Co., 6.50%, 03/01/21 Whirlpool Corp., 1.65%, 11/01/17 Consumer Staples - 3.1% Bottling Group, LLC, 5.13%, 01/15/19 Cargill, Inc., 1.90%, 03/01/17 (b) Church & Dwight Co., Inc., 3.35%, 12/15/15 Principal Amount Security Description Value $ Church & Dwight Co., Inc., 2.45%, 12/15/19 $ Kraft Heinz Foods Co., 4.88%, 02/15/25 (b) Land O'Lakes Capital Trust I, 7.45%, 03/15/28 (b) Energy - 1.4% Anadarko Petroleum Corp., 6.38%, 09/15/17 Occidental Petroleum Corp., 1.75%, 02/15/17 Financials - 12.7% American Express Bank FSB, 0.51%, 06/12/17 (a) American Honda Finance Corp., 1.60%, 02/16/18 (b) Bank of America Corp., MTN, 5.65%, 05/01/18 Citigroup, Inc., 2.55%, 04/08/19 General Electric Capital Corp., GMTN, 6.38%, 11/15/67 (a) General Electric Capital Corp., MTN, 0.58%, 08/07/18 (a) Genworth Holdings, Inc., 4.80%, 02/15/24 JPMorgan Chase & Co., 7.90% (callable at 100 beginning 04/30/18) (a)(e) KeyCorp, MTN, 2.90%, 09/15/20 Metropolitan Life Global Funding I, 2.30%, 04/10/19 (b) Morgan Stanley, 4.75%, 03/22/17 Murray Street Investment Trust I, 4.65%, 03/09/17 (c) Pricoa Global Funding I, 0.54%, 06/24/16 (a)(b) Regions Financial Corp., 2.00%, 05/15/18 The Hartford Financial Services Group, Inc., 5.50%, 03/30/20 Wells Fargo & Co., 7.98% (callable at 100 beginning 03/15/18) (a)(e) Industrials - 1.2% Burlington Northern Santa Fe, LLC, 5.75%, 03/15/18 Textron, Inc., 3.65%, 03/01/21 Information Technology - 2.0% Oracle Corp., 2.25%, 10/08/19 QUALCOMM, Inc., 2.25%, 05/20/20 See accompanying Notes to Financial Statements. 5 SEMI-ANNUAL REPORT 2015 SCHEDULES OF PORTFOLIO INVESTMENTS September 30, 2015 (Unaudited) SHORT-INTERMEDIATE BOND FUND Principal Amount Security Description Value Telecommunication Services - 0.9% $ Verizon Communications, Inc., 2.63%, 02/21/20 $ Utilities - 0.6% PacifiCorp, 5.50%, 01/15/19 Total Corporate Bonds (Cost $28,887,715) Government & Agency Obligations - 25.5% GOVERNMENT SECURITIES - 22.0% Municipals - 2.3% City of Omaha NE Sewer Revenue, Nebraska RB, 2.40%, 12/01/16 Lincoln Airport Authority, Nebraska RB, 1.33%, 07/01/16 Montana Board of Housing, Montana RB, 1.60%, 06/01/16 New York City Transitional Finance Authority Future Tax Secured Revenue, New York RB, 3.02%, 02/01/16 North Carolina Housing Finance Agency, North Carolina RB, 2.34%, 01/01/19 State of Mississippi, General Obligation Bond, 2.63%, 11/01/16 Treasury Inflation Index Securities - 0.7% U.S. Treasury Inflation Indexed Bond, 0.13%, 04/15/16 (f) U.S. Treasury Securities - 19.0% U.S. Treasury Note, 0.63%, 09/30/17 U.S. Treasury Note, 1.25%, 01/31/19 U.S. GOVERNMENT MORTAGE BACKED-SECURITIES - 3.5% Federal Home Loan Mortgage Corp. - 0.3% Federal Home Loan Mortgage Corp. REMIC, 4.00%, 03/15/20 Federal Home Loan Mortgage Corp. REMIC, 4.00%, 02/15/27 Federal National Mortgage Association - 2.8% Federal National Mortgage Association Pool #AJ4087, 3.00%, 10/01/26 Federal National Mortgage Association REMIC, 4.00%, 07/25/21 Federal National Mortgage Association REMIC, 4.50%, 11/25/23 Federal National Mortgage Association REMIC, 4.00%, 02/25/26 Shares or Principal Amount Security Description Value $ Federal National Mortgage Association REMIC, 3.00%, 04/25/37 $ Federal National Mortgage Association REMIC, 5.00%, 03/25/39 Federal National Mortgage Association REMIC, 2.50%, 09/25/39 Federal National Mortgage Association REMIC, 3.50%, 05/25/41 Government National Mortgage Association - 0.4% Government National Mortgage Association II Pool #751404, 4.72%, 06/20/61 Total Government & Agency Obligations (Cost $27,369,683) Preferred Stocks - 0.4% US Bancorp., Series A, 3.50% (callable at 1,000 beginning on 10/30/15) (a)(e) Total Preferred Stocks (Cost $564,328) Short-Term Investments - 1.1% Investment Company - 1.1% Goldman Sachs Financial Square Funds, Treasury Obligations Fund, 0.01% (g) Total Short-Term Investments (Cost $1,181,407) Total Investments - 99.7% (Cost $107,614,648) Other assets in excess of liabilities – 0.3% NET ASSETS – 100.0% $ 6 See accompanying Notes to Financial Statements. SEMI-ANNUAL REPORT 2015 SCHEDULES OF PORTFOLIO INVESTMENTS September 30, 2015 (Unaudited) SHORT-INTERMEDIATE BOND FUND (a) Variable rate security. The rate reflected is the rate in effect at September 30, 2015. (b) The Sub-Adviser has deemed this security which is exempt from registration under the Securities Act of 1933 to be liquid based on procedures approved by Tributary Funds’ Board of Directors.As of September 30, 2015, the aggregate value of these liquid securities was $22,527,410 which represented 20.8% of net assets. (c) Debt obligation initially issued at one coupon rate which converts to higher coupon rate at a specified date. Rate presented is as of September 30, 2015. (d) The interest rate for this security is inversely affected by upgrades and downgrades to the credit rating of the issuer. (e) Perpetual maturity security. (f) U.S. Treasury inflation indexed note, par amount is adjusted for inflation. (g) Dividend yield changes to reflect current market conditions.Rate was the quoted yield as of September 30, 2015. ABS Asset Backed Security AMBAC AMBAC Indemnity Corp. CDO Collateralized Debt Obligation CLO Collateralized Loan Obligation GMTN Global Medium Term Note LLC Limited Liability Company MTN Medium Term Note RB Revenue Bond REMIC Real Estate Mortgage Investment Conduit See accompanying Notes to Financial Statements. 7 SEMI-ANNUAL REPORT 2015 SCHEDULES OF PORTFOLIO INVESTMENTS September 30, 2015 (Unaudited) INCOME FUND Principal Amount Security Description Value Non-U.S. Government Agency Asset-Backed Securities - 32.2% Asset Backed Securities - 9.7% $ Ally Auto Receivables Trust, 1.53%, 04/15/19 $ Ascentium Equipment Receivables, LLC, 1.61%, 10/13/20 (a) BA Credit Card Trust, 1.36%, 09/15/20 Cabela's Credit Card Master Note Trust, 1.63%, 02/18/20 (a) Cabela's Credit Card Master Note Trust, 2.71%, 02/17/26 (a) Capital One Multi-Asset Execution Trust, 1.48%, 07/15/20 Chase Issuance Trust, 1.15%, 01/15/19 Citibank Credit Card Issuance Trust, 5.65%, 09/20/19 CNL Commercial Mortgage Loan Trust (insured by AMBAC Assurance Corp.) REMIC, 0.63%, 10/25/30 (a)(b) Eaton Vance CLO, Ltd., 1.74%, 07/15/26 (a)(b) Ford Credit Auto Owner Trust, 1.27%, 12/15/17 Ford Credit Floorplan Master Owner Trust, 1.37%, 01/15/18 Ford Credit Floorplan Master Owner Trust, 3.50%, 01/15/19 OneMain Financial Issuance Trust, 2.43%, 06/18/24 (a) Preferred Term Securities XII, Ltd. / Preferred Term Securities XII, Inc., 1.03%, 12/24/33 (a)(b) Preferred Term Securities XIV, Ltd. / Preferred Term Securities XIV, Inc., 0.81%, 06/24/34 (a)(b) Preferred Term Securities XXI, Ltd. / Preferred Term Securities XXI, Inc., 0.99%, 03/22/38 (a)(b) Preferred Term Securities XXIV, Ltd./Preferred Term Securities XXIV, Inc., 0.64%, 03/22/37 (a)(b) Voya CLO, Ltd., 1.74%, 01/18/26 (a)(b) Principal Amount Security Description Value Non-Agency Commercial Mortgage Backed Securities - 8.1% $ 7 WTC Depositor, LLC Trust, 4.08%, 03/13/31 (a) $ American Tower Trust I, 3.07%, 03/15/23 (a) Banc of America Merrill Lynch Commercial Mortgage, Inc. REMIC, 5.32%, 09/10/47 (b) Bayview Commercial Asset Trust REMIC, 1.06%, 12/25/33 (a)(b) COMM Mortgage Trust Interest Only REMIC, 1.65%, 03/10/46 (b) DBUBS Mortgage Trust Interest Only REMIC, 1.48%, 08/10/44 (a)(b) Federal Home Loan Mortgage Corp. Multifamily Structured Pass Through Certificates Interest Only, 1.73%, 08/25/16 (b) FREMF Mortgage Trust REMIC, 4.30%, 09/25/44 (a)(b) FREMF Mortgage Trust REMIC, 2.83%, 03/25/45 (a)(b) GS Mortgage Securities Trust REMIC, 3.65%, 03/10/44 (a) JP Morgan Chase Commercial Mortgage Securities Trust REMIC, 1.46%, 01/15/32 (a)(b) JP Morgan Chase Commercial Mortgage Securities Trust REMIC, 2.67%, 01/15/46 JP Morgan Chase Commercial Mortgage Securities Trust REMIC, 4.11%, 07/15/46 (a) JPMBB Commercial Mortgage Securities Trust REMIC, 2.42%, 07/15/45 Morgan Stanley Capital I Trust REMIC, 3.22%, 07/15/49 Wells Fargo Commercial Mortgage Trust Interest Only REMIC, 2.23%, 10/15/45 (a)(b) Wells Fargo Commercial Mortgage Trust REMIC, 2.53%, 10/15/45 Wells Fargo-RBS Commercial Mortgage Trust REMIC, 2.63%, 03/15/45 Wells Fargo-RBS Commercial Mortgage Trust REMIC, 2.19%, 04/15/45 8 See accompanying Notes to Financial Statements. SEMI-ANNUAL REPORT 2015 SCHEDULES OF PORTFOLIO INVESTMENTS September 30, 2015 (Unaudited) INCOME FUND Principal Amount Security Description Value Non-Agency Residential Mortgage Backed Securities - 14.4% $ Bayview Financial Mortgage Pass-Through Trust REMIC, 5.70%, 02/28/41 (c) $ Chase Mortgage Finance Trust REMIC, 5.50%, 05/25/35 Citicorp Residential Mortgage Trust REMIC, 4.00%, 01/25/35 (a)(b) Citicorp Residential Mortgage Trust REMIC, 5.74%, 07/25/36 (c) Citicorp Residential Mortgage Trust REMIC, 5.74%, 07/25/36 (c) Citicorp Residential Mortgage Trust REMIC, 5.78%, 09/25/36 (c) Citigroup Global Markets Mortgage Securities VII, Inc. REMIC, 6.93%, 08/25/28 Citigroup Mortgage Loan Trust REMIC, 0.34%, 08/25/36 (b) Citigroup Mortgage Loan Trust, Inc. REMIC, 6.50%, 07/25/34 CitiMortgage Alternative Loan Trust REMIC, 5.25%, 03/25/21 Countrywide Asset-Backed Certificates REMIC, 0.56%, 11/25/35 (a)(b) Countrywide Asset-Backed Certificates REMIC, 0.37%, 07/25/36 (b) Credit Suisse First Boston Mortgage Securities Corp. REMIC, 5.00%, 08/25/20 Credit Suisse First Boston Mortgage Securities Corp. REMIC, 5.75%, 04/25/33 Credit-Based Asset Servicing and Securitization, LLC REMIC, 1.32%, 02/25/33 (b) Credit-Based Asset Servicing and Securitization, LLC REMIC, 6.02%, 12/25/37 (a)(c) First NLC Trust REMIC, 0.46%, 02/25/36 (b) Fremont Home Loan Trust, 1.06%, 11/25/34 (b) Goldman Sachs Alternative Mortgage Products Trust REMIC, 0.84%, 03/25/34 (b) Goldman Sachs Alternative Mortgage Products Trust REMIC, 0.40%, 01/25/36 (b) Goldman Sachs Alternative Mortgage Products Trust REMIC, 0.69%, 05/25/36 (a)(b) Principal Amount Security Description Value $ Greenpoint Manufactured Housing, 7.27%, 06/15/29 $ Irwin Home Equity Loan Trust, 1.54%, 02/25/29 (b) Irwin Whole Loan Home Equity Trust REMIC, 1.29%, 11/25/28 (b) Irwin Whole Loan Home Equity Trust REMIC, 0.66%, 12/25/29 (b) Irwin Whole Loan Home Equity Trust REMIC, 1.54%, 06/25/34 (b) JP Morgan Mortgage Acquisition Trust REMIC, 0.42%, 07/25/36 (b) Lehman ABS Manufactured Housing Contract Trust REMIC, 4.35%, 04/15/40 New Residential Mortgage Loan Trust REMIC, 3.75%, 11/25/54 (a)(b) Nomura Asset Acceptance Corp. Alternative Loan Trust REMIC, 6.00%, 03/25/47 (c) NovaStar Mortgage Funding Trust REMIC, 1.92%, 03/25/35 (b) NovaStar Mortgage Funding Trust REMIC, 1.84%, 03/25/35 (b) Origen Manufactured Housing Contract Trust, 5.91%, 01/15/35 (b) Renaissance Home Equity Loan Trust REMIC, 4.50%, 08/25/35 (c) Residential Accredit Loans, Inc. Trust REMIC, 14.40%, 03/25/18 (b) Residential Accredit Loans, Inc. Trust REMIC, 6.00%, 10/25/34 Residential Accredit Loans, Inc. Trust REMIC, 5.50%, 02/25/35 Residential Asset Mortgage Products, Inc. Trust (insured by AMBAC Assurance Corp.) REMIC, 4.02%, 03/25/33 (b) Residential Asset Mortgage Products, Inc. Trust REMIC, 0.70%, 06/25/35 (b) Residential Asset Securities Corp. Trust REMIC, 5.96%, 09/25/31 (b) Residential Asset Securities Corp. Trust REMIC, 4.47%, 03/25/32 (b) Residential Asset Securities Corp. Trust REMIC, 4.54%, 12/25/33 (b) Springleaf Mortgage Loan Trust REMIC, 4.44%, 12/25/59 (a)(b) Springleaf Mortgage Loan Trust REMIC, 3.56%, 12/25/59 (a)(b) See accompanying Notes to Financial Statements. 9 SEMI-ANNUAL REPORT 2015 SCHEDULES OF PORTFOLIO INVESTMENTS September 30, 2015 (Unaudited) INCOME FUND Principal Amount Security Description Value $ Structured Asset Securities Corp. Mortgage Loan Trust REMIC, 5.73%, 06/25/35 (c) $ Structured Asset Securities Corp. Mortgage Pass-Through Certificates REMIC, 5.80%, 09/25/33 (c) Structured Asset Securities Corp. Mortgage Pass-Through Certificates REMIC, 1.84%, 11/25/34 (b) Structured Asset Securities Corp. Mortgage Pass-Through Certificates REMIC, 1.24%, 11/25/34 (b) Vanderbilt Acquisition Loan Trust REMIC, 7.33%, 05/07/32 (b) Wells Fargo Home Equity Asset-Backed Securities Trust REMIC, 0.57%, 12/25/35 (b) Wells Fargo Home Equity Asset-Backed Securities Trust REMIC, 0.33%, 07/25/36 (b) Total Non-U.S. Government Agency Asset-Backed Securities (Cost $54,828,167) Corporate Bonds - 23.9% Consumer Discretionary - 3.4% AMC Networks, Inc., 4.75%, 12/15/22 DIRECTV Holdings, LLC / DIRECTV Financing Co., Inc., 5.15%, 03/15/42 Hanesbrands, Inc., 6.38%, 12/15/20 Hilton Worldwide Finance, LLC / Hilton Worldwide Finance Corp., 5.63%, 10/15/21 Mohawk Industries, Inc., 6.13%, 01/15/16 (d) Newell Rubbermaid, Inc., 4.00%, 06/15/22 Newell Rubbermaid, Inc., 4.00%, 12/01/24 PVH Corp., 4.50%, 12/15/22 The Goodyear Tire & Rubber Co., 6.50%, 03/01/21 Whirlpool Corp., 4.70%, 06/01/22 Consumer Staples - 2.7% Cargill, Inc., 4.10%, 11/01/42 (a) Church & Dwight Co., Inc., 3.35%, 12/15/15 Church & Dwight Co., Inc., 2.88%, 10/01/22 Kraft Heinz Foods Co., 4.88%, 02/15/25 (a) Principal Amount Security Description Value $ Land O'Lakes Capital Trust I, 7.45%, 03/15/28 (a) $ PepsiCo, Inc., 4.88%, 11/01/40 Wal-Mart Stores, Inc., 5.63%, 04/15/41 Energy - 1.0% Anadarko Petroleum Corp., 3.45%, 07/15/24 Tosco Corp., 8.13%, 02/15/30 1,624,836 Financials - 10.4% ACE INA Holdings, Inc., 5.90%, 06/15/19 Altitude Investments 16, LLC, 2.49%, 03/14/26 American Honda Finance Corp., 1.60%, 02/16/18 (a) Bank of America Corp., MTN, 4.13%, 01/22/24 Citigroup, Inc., 2.55%, 04/08/19 CME Group, Inc./IL, 3.00%, 03/15/25 Crown Castle International Corp., 4.88%, 04/15/22 General Electric Capital Corp., GMTN, 6.38%, 11/15/67 (b) Genworth Holdings, Inc., 4.80%, 02/15/24 JPMorgan Chase & Co., 7.90% (callable at 100 beginning 04/30/18) (b)(e) KeyCorp, MTN, 2.90%, 09/15/20 Metropolitan Life Global Funding I, 2.30%, 04/10/19 (a) Morgan Stanley, 3.75%, 02/25/23 Prudential Financial, Inc., MTN, 7.38%, 06/15/19 Regions Financial Corp., 2.00%, 05/15/18 The Bank of New York Mellon Corp., MTN, 2.30%, 09/11/19 The Chubb Corp., 6.80%, 11/15/31 The Goldman Sachs Group, Inc., 6.45%, 05/01/36 The Hartford Financial Services Group, Inc., 5.50%, 03/30/20 UBS Preferred Funding Trust V, 6.24% (callable at 100 beginning 05/15/16)(b)(e) Wells Fargo & Co., 7.98% (callable at 100 beginning 03/15/18) (b)(e) 10 See accompanying Notes to Financial Statements. SEMI-ANNUAL REPORT 2015 SCHEDULES OF PORTFOLIO INVESTMENTS September 30, 2015 (Unaudited) INCOME FUND Principal Amount Security Description Value Health Care - 0.5% $ Becton Dickinson and Co., 3.73%, 12/15/24 $ Pfizer, Inc., 6.20%, 03/15/19 Industrials - 1.8% Burlington Northern Santa Fe, LLC, 4.55%, 09/01/44 Burlington Northern Santa Fe, LLC, 4.15%, 04/01/45 Textron, Inc., 3.65%, 03/01/21 United Technologies Corp., 6.13%, 07/15/38 Information Technology - 1.2% Oracle Corp., 6.13%, 07/08/39 QUALCOMM, Inc., 4.80%, 05/20/45 Materials - 1.5% Martin Marietta Materials, Inc., 6.60%, 04/15/18 The Dow Chemical Co., 3.00%, 11/15/22 The Mosaic Co., 5.45%, 11/15/33 Verizon Communications, Inc., 4.27%, 01/15/36 Utilities - 0.8% Alabama Power Co., 5.50%, 10/15/17 PacifiCorp, 6.25%, 10/15/37 Total Corporate Bonds (Cost $40,996,613) Government & Agency Obligations - 40.6% GOVERNMENT SECURITIES - 21.4% Municipals - 2.1% Florida HomeLoan Corp., Florida RB, 3.00%, 01/01/36 Montana Board of Housing, Montana RB, 2.38%, 06/01/20 New York City Transitional Finance Authority Future Tax Secured Revenue, New York RB, 5.77%, 08/01/36 New York City Water & Sewer System, New York RB, 5.72%, 06/15/42 State of Connecticut, Connecticut GO, 4.95%, 12/01/20 State of Connecticut, Connecticut GO, 5.63%, 12/01/29 Principal Amount Security Description Value $ University of Michigan, Michigan RB, 6.01%, 04/01/25 $ University of Nebraska, Nebraska RB, Series B, 5.70%, 07/01/29 West Haymarket Joint Public Agency, Nebraska General Obligation Bond, 6.00%, 12/15/39 Treasury Inflation Index Securities - 1.0% U.S. Treasury Inflation Indexed Note, 0.13%, 01/15/22 U.S. Treasury Securities - 18.3% U.S. Treasury Bond, 5.38%, 02/15/31 U.S. Treasury Bond, 4.75%, 02/15/37 U.S. Treasury Bond, 3.63%, 08/15/43 U.S. Treasury Note, 1.25%, 01/31/19 U.S. Treasury Note, 2.00%, 02/28/21 U.S. Treasury Note, 1.63%, 11/15/22 U.S. GOVERNMENT MORTAGE BACKED-SECURITIES - 19.2% Federal Home Loan Mortgage Corp. - 5.6% Federal Home Loan Mortgage Corp., 3.50%, 12/01/26 Federal Home Loan Mortgage Corp., 4.50%, 11/01/30 Federal Home Loan Mortgage Corp., 4.00%, 10/01/44 Federal Home Loan Mortgage Corp. REMIC, 4.50%, 04/15/19 Federal Home Loan Mortgage Corp. REMIC, 4.50%, 06/15/21 Federal Home Loan Mortgage Corp. REMIC, 4.00%, 02/15/27 Federal Home Loan Mortgage Corp. REMIC, 4.00%, 06/15/37 Federal Home Loan Mortgage Corp. REMIC, 4.00%, 02/15/39 Federal Home Loan Mortgage Corp. REMIC, 4.00%, 03/15/40 Federal National Mortgage Association - 12.1% Federal National Mortgage Association, 5.50%, 11/01/16 Federal National Mortgage Association, 4.50%, 12/01/18 Federal National Mortgage Association, 4.16%, 08/01/21 Federal National Mortgage Association, 7.50%, 08/01/22 Federal National Mortgage Association, 4.00%, 06/01/24 See accompanying Notes to Financial Statements. 11 SEMI-ANNUAL REPORT 2015 SCHEDULES OF PORTFOLIO INVESTMENTS September 30, 2015 (Unaudited) INCOME FUND Principal Amount Security Description Value $ Federal National Mortgage Association, 4.00%, 10/01/24 $ Federal National Mortgage Association, 3.31%, 01/01/33 Federal National Mortgage Association, 5.80%, 12/01/33 Federal National Mortgage Association, 5.00%, 08/01/34 Federal National Mortgage Association, 5.50%, 08/01/37 Federal National Mortgage Association, 6.00%, 09/01/38 Federal National Mortgage Association, 4.50%, 06/01/39 Federal National Mortgage Association, 4.50%, 01/01/40 Federal National Mortgage Association, 4.50%, 12/01/40 Federal National Mortgage Association, 4.00%, 04/01/41 Federal National Mortgage Association, 4.00%, 02/01/42 Federal National Mortgage Association, 4.50%, 08/01/44 Federal National Mortgage Association REMIC, 4.00%, 02/25/19 Federal National Mortgage Association REMIC, 5.00%, 02/25/32 Federal National Mortgage Association REMIC, 4.00%, 01/25/33 Federal National Mortgage Association REMIC, 5.50%, 08/25/34 Federal National Mortgage Association REMIC, 3.00%, 04/25/37 Federal National Mortgage Association REMIC, 4.00%, 07/25/39 Federal National Mortgage Association REMIC, 2.50%, 09/25/39 Federal National Mortgage Association REMIC, 1.50%, 01/25/40 Federal National Mortgage Association REMIC, 3.50%, 05/25/41 Government National Mortgage Association - 1.4% Government National Mortgage Association, 3.00%, 03/20/43 Government National Mortgage Association REMIC, 4.72%, 06/20/61 Shares or Principal Amount Security Description Value Small Business Administration Participation Certificates - 0.1% $ Small Business Administration Participation Certificates, 2.88%, 09/10/21 $ Total Government & Agency Obligations (Cost $66,559,177) Preferred Stocks - 0.3% Financials - 0.3% US Bancorp., Series A, 3.50% (callable at 1,000 beginning 10/30/15) (b)(e) Total Preferred Stocks (Cost $595,666) Exchange Traded Funds - 0.3% iShares iBoxx $ High Yield Corporate Bond Fund Total Exchange Traded Funds (Cost $554,470) Investment Company - 0.7% Federated Institutional High-Yield Bond Fund (d) Total Investment Company (Cost $1,190,220) Short-Term Investments - 1.7% Investment Company - 1.7% Goldman Sachs Financial Square Funds, Treasury Obligations Fund, 0.01% (g) Total Short-Term Investments (Cost $2,933,354) Total Investments - 99.7% (Cost $167,657,667) Other assets in excess of liabilities – 0.3% NET ASSETS – 100.0% $ 12 See accompanying Notes to Financial Statements. SEMI-ANNUAL REPORT 2015 SCHEDULES OF PORTFOLIO INVESTMENTS September 30, 2015 (Unaudited) INCOME FUND (a) The Sub-Adviser has deemed this security which is exempt from registration under the Securities Act of 1933 to be liquid based on procedures approved by Tributary Funds’ Board of Directors. As of September 30, 2015, the aggregate value of these liquid securities were$25,218,460 or 14.9% of net assets. (b) Variable rate security. The rate reflected is the rate in effect at September 30, 2015. (c) Debt obligation initially issued at one coupon rate which converts to higher coupon rate at a specified date. Rate presented is as of September 30, 2015. (d) The interest rate for this security is inversely affected by upgrades or downgrades to the credit rating of the issuer. (e) Perpetual maturity security. (f) U.S. Treasury inflation indexed note, par amount is adjusted for inflation. (g) Dividend yield changes daily to reflect current market conditions. Rate was the quoted yield as of September 30, 2015. ABS Asset Backed Security AMBAC AMBAC Indemnity Corp. CLO Collateralized Loan Obligation GMTN Global Medium Term Note GO General Obligation MTN Medium Term Note RB Revenue Bond REMIC Real Estate Mortgage Investment Conduit See accompanying Notes to Financial Statements. 13 SEMI-ANNUAL REPORT 2015 SCHEDULES OF PORTFOLIO INVESTMENTS September 30, 2015 (Unaudited) BALANCEDFUND Shares Security Description Value Common Stocks - 58.4% Consumer Discretionary - 10.3% AutoZone, Inc. (a) $ BorgWarner, Inc. Buffalo Wild Wings, Inc. (a) Comcast Corp. - Class A D.R. Horton, Inc. Foot Locker, Inc. Hanesbrands, Inc. NIKE, Inc. - Class B O'Reilly Automotive, Inc. (a) Polaris Industries, Inc. PulteGroup, Inc. Starbucks Corp. The Home Depot, Inc. The Priceline Group, Inc. (a) Ulta Salon Cosmetics & Fragrance, Inc. (a) Consumer Staples - 5.2% Church & Dwight Co., Inc. Constellation Brands, Inc. - Class A Costco Wholesale Corp. CVS Health Corp. Rite Aid Corp. (a) The Hain Celestial Group, Inc. (a) The WhiteWave Foods Co. (a) Energy - 2.7% Concho Resources, Inc. (a) EOG Resources, Inc. Exxon Mobil Corp. Occidental Petroleum Corp. Schlumberger, Ltd. Financials - 8.6% ACE, Ltd. Affiliated Managers Group, Inc. (a) American Tower Corp. REIT BlackRock, Inc. Credit Acceptance Corp. (a) Home BancShares, Inc. JPMorgan Chase & Co. Morgan Stanley Northern Trust Corp. PRA Group, Inc. (a) Signature Bank (a) Stifel Financial Corp. (a) U.S. Bancorp Shares Security Description Value Health Care - 9.5% Allergan PLC (a) $ Biogen, Inc. (a) Celgene Corp. (a) Centene Corp. (a) Cerner Corp. (a) Edwards Lifesciences Corp. (a) Gilead Sciences, Inc. McKesson Corp. PerkinElmer, Inc. Teleflex, Inc. The Cooper Cos., Inc. United Therapeutics Corp. (a) Zoetis, Inc. Industrials - 5.5% FedEx Corp. Fortune Brands Home & Security, Inc. HD Supply Holdings, Inc. (a) KAR Auction Services, Inc. Roper Technologies, Inc. Southwest Airlines Co. The Middleby Corp. (a) Trinity Industries, Inc. Information Technology - 15.1% Adobe Systems, Inc. (a) Akamai Technologies, Inc. (a) Apple, Inc. Avago Technologies, Ltd. Broadridge Financial Solutions, Inc. Cadence Design Systems, Inc. (a) CDW Corp. Cisco Systems, Inc. Cognizant Technology Solutions Corp. - Class A (a) Facebook, Inc. - Class A (a) FactSet Research Systems, Inc. Fiserv, Inc. (a) FleetCor Technologies, Inc. (a) Google, Inc. - Class C (a) IAC/InterActiveCorp. Jack Henry & Associates, Inc. MasterCard, Inc. - Class A Mentor Graphics Corp. Paychex, Inc. Materials - 0.9% Caesarstone Sdot-Yam, Ltd. (a) Eastman Chemical Co. 14 See accompanying Notes to Financial Statements. SEMI-ANNUAL REPORT 2015 SCHEDULES OF PORTFOLIO INVESTMENTS September 30, 2015 (Unaudited) BALANCED FUND Shares or Principal Amount Security Description Value Utilities - 0.6% NextEra Energy, Inc. $ Total Common Stocks (Cost $51,645,756) Non-U.S. Government Agency Asset-Backed Securities - 5.3% Asset Backed Securities - 2.1% $ BA Credit Card Trust, 1.36%, 09/15/20 Cabela's Credit Card Master Note Trust, 2.71%, 02/17/26 (b) Capital One Multi-Asset Execution Trust, 1.48%, 07/15/20 Citibank Credit Card Issuance Trust, 5.65%, 09/20/19 Eaton Vance CLO, Ltd., 1.74%, 07/15/26 (b)(c) Ford Credit Auto Owner Trust, 1.27%, 12/15/17 Ford Credit Floorplan Master Owner Trust, 1.37%, 01/15/18 Preferred Term Securities XII, Ltd./Preferred Term Securities XII, Inc., 1.03%, 12/24/33 (b)(c) Non-Agency Commercial Mortgage Backed Securities - 1.9% American Tower Trust I, 3.07%, 03/15/23 (b) Bayview Commercial Asset Trust REMIC, 1.06%, 12/25/33 (b)(c) Federal National Mortgage Association, 2.59%, 02/25/22 FREMF Mortgage Trust REMIC, 4.30%, 09/25/44 (b)(c) FREMF Mortgage Trust REMIC, 2.83%, 03/25/45 (b)(c) JP Morgan Chase Commercial Mortgage Securities Trust REMIC, 4.11%, 07/15/46 (b) Wells Fargo-RBS Commercial Mortgage Trust REMIC, 1.19%, 03/15/47 Non-Agency Residential Mortgage Backed Securities - 1.3% Citicorp Residential Mortgage Trust REMIC, 4.00%, 01/25/35 (b)(c) Citicorp Residential Mortgage Trust REMIC, 5.74%, 07/25/36 (d) Citicorp Residential Mortgage Trust REMIC, 5.78%, 09/25/36 (d) GSAMP Trust REMIC, 0.69%, 05/25/36 (b)(c) Principal Amount Security Description Value $ Lehman ABS Manufactured Housing Contract Trust REMIC, 4.35%, 04/15/40 $ Springleaf Mortgage Loan Trust REMIC, 2.66%, 12/25/59 (b)(c) Total Non-U.S. Government Agency Asset-Backed Securities (Cost $5,664,500) Corporate Bonds - 11.5% Consumer Discretionary - 1.5% DIRECTV Holdings, LLC / DIRECTV Financing Co., Inc., 3.80%, 03/15/22 DIRECTV Holdings, LLC / DIRECTV Financing Co., Inc., 3.95%, 01/15/25 McGraw Hill Financial, Inc., 5.90%, 11/15/17 Newell Rubbermaid, Inc., 4.00%, 06/15/22 Viacom, Inc., 6.25%, 04/30/16 Whirlpool Corp., 4.70%, 06/01/22 Consumer Staples - 1.2% Church & Dwight Co., Inc., 2.88%, 10/01/22 ConAgra Foods, Inc., 7.00%, 04/15/19 Wal-Mart Stores, Inc., 3.30%, 04/22/24 Energy - 0.3% Anadarko Petroleum Corp., 3.45%, 07/15/24 ConocoPhillips Co., 2.88%, 11/15/21 Financials - 4.0% American Honda Finance Corp., 1.60%, 02/16/18 (b) Bank of America Corp., MTN, 4.13%, 01/22/24 Citigroup, Inc., 2.55%, 04/08/19 CME Group, Inc./IL, 3.00%, 09/15/22 CME Group, Inc./IL, 3.00%, 03/15/25 General Electric Capital Corp., GMTN, 6.38%, 11/15/67 (c) See accompanying Notes to Financial Statements. 15 SEMI-ANNUAL REPORT 2015 SCHEDULES OF PORTFOLIO INVESTMENTS September 30, 2015 (Unaudited) BALANCED FUND Principal Amount Security Description Value $ JPMorgan Chase & Co., 7.90% (callable at 100 beginning 04/30/18) (c)(e) $ Metropolitan Life Global Funding I, 2.30%, 04/10/19 (b) Morgan Stanley, 3.75%, 02/25/23 Regions Bank/Birmingham AL, 7.50%, 05/15/18 The Hartford Financial Services Group, Inc., 5.50%, 03/30/20 Wells Fargo & Co., 7.98% (callable at 100 beginning 03/15/18) (c)(e) Welltower, Inc. REIT, 6.20%, 06/01/16 Health Care - 0.1% Becton Dickinson and Co., 3.73%, 12/15/24 Industrials - 2.0% Burlington Northern Santa Fe, LLC, 3.75%, 04/01/24 Caterpillar, Inc., 7.90%, 12/15/18 Harley-Davidson Funding Corp., 6.80%, 06/15/18 (b) Textron, Inc., 3.65%, 03/01/21 United Technologies Corp., 3.10%, 06/01/22 Information Technology - 0.9% Oracle Corp., 3.40%, 07/08/24 QUALCOMM, Inc., 3.45%, 05/20/25 Materials - 0.7% The Dow Chemical Co., 3.00%, 11/15/22 The Mosaic Co., 4.25%, 11/15/23 Telecommunication Services - 0.4% Verizon Communications, Inc., 5.15%, 09/15/23 Utilities - 0.4% Commonwealth Edison Co., 4.00%, 08/01/20 Total Corporate Bonds (Cost $12,271,812) Principal Amount Security Description Value Government & Agency Obligations - 18.9% GOVERNMENT SECURITIES - 18.1% Municipals - 2.7% $ California State University, California RB, 5.45%, 11/01/22 $ City of Aurora IL, Illinois GO, Series A, 4.25%, 12/30/17 City of Industry CA, California RB, 7.00%, 01/01/21 County of St. Charles MO, Missouri RB, Series C, 5.16%, 10/01/20 Kansas Development Finance Authority, Kansas RB, 5.20%, 11/01/19 Metro Wastewater Reclamation District, Colorado RB, Series B, 5.02%, 04/01/20 Northern Illinois Municipal Power Agency, Illinois RB, Series C, 5.69%, 01/01/17 Regional Transportation District, Colorado RB, Series A, 2.21%, 11/01/21 Santa Monica Community College District, California GO, Series A1-B, 5.73%, 08/01/24 State of Florida Lottery Revenue, Florida RB, 5.19%, 07/01/19 The Board of Water Commissioners City & County of Denver CO, Colorado RB, Series A, 5.00%, 12/15/19 Town of Parker CO, Colorado Certificate of Participation, Series A, 5.30%, 11/01/18 Vista Community Development Commission, California Tax Allocation Bond, 7.61%, 09/01/21 U.S. Treasury Securities - 15.4% U.S. Treasury Note, 0.63%, 09/30/17 U.S. Treasury Note, 1.25%, 01/31/19 U.S. Treasury Note, 2.00%, 02/28/21 U.S. Treasury Note, 1.63%, 11/15/22 Total Government Securities (Cost $18,788,292) U.S. GOVERNMENT MORTAGE BACKED-SECURITIES - 0.8% Federal Home Loan Mortgage Corp. - 0.4% Federal Home Loan Mortgage Corp. REMIC, 4.00%, 03/15/40 16 See accompanying Notes to Financial Statements. SEMI-ANNUAL REPORT 2015 SCHEDULES OF PORTFOLIO INVESTMENTS September 30, 2015 (Unaudited) BALANCED FUND Shares or Principal Amount Security Description Value Federal National Mortgage Association - 0.3% $ Federal National Mortgage Association, 3.50%, 12/01/26 $ Federal National Mortgage Association REMIC, 2.50%, 09/25/39 Total U.S. Government Mortage Backed-Securities (Cost $730,353) Total Government & Agency Obligations (Cost $19,518,645) Short-Term Investments - 5.5% Investment Company - 5.5% Goldman Sachs Financial Square Funds, Treasury Obligations Fund, 0.01% (f) Total Short-Term Investments (Cost $5,925,934) Total Investments - 99.5% (Cost $95,026,647) Other assets in excess of liabilities – 0.5% NET ASSETS – 100.0% $ (a) Non-income producing security. (b) Security exempt from registration under Rule 144A under the Securities Act of 1933. At the period end, the value of these securities amounted to $4,302,228 or 4.0% of net assets. (c) Variable rate security. The rate reflected is the rate in effect at September 30, 2015. (d) Debt obligation initially issued at one coupon rate which converts to higher coupon rate at a specified date. Rate presented is as of September 30, 2015. (e) Perpetual maturity security. (f) Dividend yield changes daily to reflect current market conditions. Rate was the quote yield as of September 30, 2015. ABS Asset Backed Security CLO Collateralized Loan Obligation GMTN Global Medium Term Note GO General Obligation LLC Limited Liability Company MTN Medium Term Note PLC Public Limited Company RB Revenue Bond REIT Real Estate Investment Trust REMIC Real Estate Mortgage Investment Conduit See accompanying Notes to Financial Statements. 17 SEMI-ANNUAL REPORT 2015 SCHEDULES OF PORTFOLIO INVESTMENTS September 30, 2015 (Unaudited) GROWTH OPPORTUNITIESFUND Shares Security Description Value Common Stocks - 96.2% Consumer Discretionary - 24.0% AutoZone, Inc. (a) $ Big Lots, Inc. BorgWarner, Inc. Brinker International, Inc. Carter's, Inc. Dick's Sporting Goods, Inc. Discovery Communications, Inc. - Class C (a) DR Horton, Inc. Five Below, Inc. (a) Foot Locker, Inc. Grand Canyon Education, Inc. (a) Hanesbrands, Inc. Michael Kors Holdings, Ltd. (a) Nordstrom, Inc. O'Reilly Automotive, Inc. (a) Polaris Industries, Inc. PulteGroup, Inc. Restaurant Brands International, Inc. Restoration Hardware Holdings, Inc. (a) Standard Pacific Corp. (a) The Madison Square Garden Co. - Class A (a) Ulta Salon Cosmetics & Fragrance, Inc. (a) Consumer Staples - 6.8% Constellation Brands, Inc. - Class A Herbalife, Ltd. (a) Rite Aid Corp. (a) Spectrum Brands Holdings, Inc. Sprouts Farmers Market, Inc. (a) The Hain Celestial Group, Inc. (a) The WhiteWave Foods Co. (a) Energy - 1.8% Concho Resources, Inc. (a) Noble Energy, Inc. Oceaneering International, Inc. Financials - 10.8% Affiliated Managers Group, Inc. (a) American Homes 4 Rent - Class A REIT Credit Acceptance Corp. (a) Home BancShares, Inc. Northern Trust Corp. PRA Group, Inc. (a) Signature Bank (a) Stifel Financial Corp. (a) Shares Security Description Value T. Rowe Price Group, Inc. $ Health Care - 17.5% Allscripts Healthcare Solutions, Inc. (a) Bio-Techne Corp. Boston Scientific Corp. (a) Centene Corp. (a) Cerner Corp. (a) Edwards Lifesciences Corp. (a) Insulet Corp. (a) Mallinckrodt Plc (a) PerkinElmer, Inc. Seattle Genetics, Inc. (a) Teleflex, Inc. The Cooper Cos., Inc. United Therapeutics Corp. (a) Zoetis, Inc. Industrials - 11.9% Dover Corp. Fortune Brands Home & Security, Inc. Genesee & Wyoming, Inc. – Class A (a) HD Supply Holdings, Inc. (a) KAR Auction Services, Inc. Lincoln Electric Holdings, Inc. Roper Industries, Inc. Southwest Airlines Co. The Middleby Corp. (a) Trinity Industries, Inc. United Rentals, Inc. (a) XPO Logistics, Inc. (a) Information Technology - 20.0% Akamai Technologies, Inc. (a) ARRIS Group, Inc. (a) Avago Technologies, Ltd. Broadridge Financial Solutions, Inc. Cadence Design Systems, Inc. (a) CDW Corp. Citrix Systems, Inc. (a) Factset Research Systems, Inc. Fiserv, Inc. (a) FleetCor Technologies, Inc. (a) IAC/InterActiveCorp. Jack Henry & Associates, Inc. Mentor Graphics Corp. Microchip Technology, Inc. Paychex, Inc. QLIK Technologies, Inc. (a) 18 See accompanying Notes to Financial Statements. SEMI-ANNUAL REPORT 2015 SCHEDULES OF PORTFOLIO INVESTMENTS September 30, 2015 (Unaudited) GROWTH OPPORTUNITIES FUND Shares Security Description Value Materials - 2.3% Caesarstone Sdot-Yam, Ltd. (a) $ Eastman Chemical Co. FMC Corp. Utilities - 1.1% Southwest Gas Corp. Total Common Stocks (Cost $124,384,228) Short Term Investments - 8.2% Investment Company - 8.2% Goldman Sachs Financial Square Funds, Treasury Obligations Fund, 0.01% (b) $ Total Short Term Investments (Cost $12,623,306) Total Investments - 104.4% (Cost $137,007,534) Liabilities in excess of other assets – (4.4)% ) NET ASSETS – 100.0% $ REIT Real Estate Investment Trust (a) Non-income producing security. (b) Dividend yield changes daily to reflect current market conditions.Rate was the quoted yield as of September 30, 2015. See accompanying Notes to Financial Statements. 19 SEMI-ANNUAL REPORT 2015 SCHEDULES OF PORTFOLIO INVESTMENTS September 30, 2015 (Unaudited) SMALL COMPANY FUND Shares Security Description Value Common Stocks - 98.2% Consumer Discretionary - 11.0% Callaway Golf Co. $ Del Frisco's Restaurant Group, Inc. (a) Francesca's Holdings Corp. (a) Jack in the Box, Inc. Steiner Leisure, Ltd. (a) The Buckle, Inc. Tumi Holdings, Inc. (a) Vitamin Shoppe, Inc. (a) Consumer Staples - 3.8% Calavo Growers, Inc. Inter Parfums, Inc. Lancaster Colony Corp. Energy - 3.5% Matador Resources Co. (a) Matrix Service Co. (a) PDC Energy, Inc. (a) Financials - 25.1% Cardinal Financial Corp. Cullen/Frost Bankers, Inc. Education Realty Trust, Inc. REIT Greenlight Capital Re, Ltd., Class A (a) Home Properties, Inc. REIT (a) LTC Properties, Inc. REIT MB Financial, Inc. Old National Bancorp Opus Bank Selective Insurance Group, Inc. Southside Bancshares, Inc. Stifel Financial Corp. (a) UMB Financial Corp. United Bankshares, Inc. Health Care - 15.0% AMN Healthcare Services, Inc. (a) Analogic Corp. Genomic Health, Inc. (a) Greatbatch, Inc. (a) Integra LifeSciences Holdings Corp. (a) Masimo Corp. (a) Team Health Holdings, Inc. (a) VCA Antech, Inc. (a) West Pharmaceutical Services, Inc. Industrials - 14.0% Barnes Group, Inc. CLARCOR, Inc. Forward Air Corp. Shares Security Description Value Franklin Electric Co., Inc. $ Granite Construction, Inc. Multi-Color Corp. Navigant Consulting, Inc. (a) Tetra Tech, Inc. TriMas Corp. (a) Information Technology - 17.7% Anixter International, Inc. (a) CACI International, Inc., Class A (a) Coherent, Inc. (a) ExlService Holdings, Inc. (a) Littelfuse, Inc. Methode Electronics, Inc. Microsemi Corp. (a) MTS Systems Corp. National Instruments Corp. Park Electrochemical Corp. PTC, Inc. (a) Silicon Motion Technology Corp., ADR Syntel, Inc. (a) Materials - 4.4% Balchem Corp. Carpenter Technology Corp. Sensient Technologies Corp. Utilities - 3.7% IDACORP, Inc. Westar Energy, Inc. Total Common Stocks (Cost $215,669,012) Short-Term Investments - 3.9% Investment Company - 2.0% Goldman Sachs Financial Square Funds, Treasury Obligations Fund, 0.01% (b) Total Short-Term Investments (cost $5,126,238) Total Investments - 100.2% (cost $220,795,250) Other liabilities in excess of other assets - (0.2)% ) NET ASSETS - 100.0% $ ADR American Depositary Receipt REIT Real Estate Investment Trust (a) Non-income producing security. (b)Dividend yield changes daily to reflect current market conditions. Rate was the quote 20 See accompanying Notes to Financial Statements. SEMI-ANNUAL REPORT 2015 STATEMENTS OF ASSETS AND LIABILITIES September 30, 2015 (Unaudited) SHORT-INTERMEDIATE BOND FUND INCOME FUND Assets: Investments, at cost $ $ Unrealized appreciation of investments Total investments, at value Receivable for capital shares issued Receivable for investments sold - - Interest and dividends receivable Prepaid expenses Total Assets Liabilities: Distributions payable Payable for investments purchased - - Payable for capital shares redeemed Accrued expenses and other payables: Adviser Investment advisory fees Administration fees payable to non-related parties Administration fees payable to related parties Shareholder service fees - Institutional Class Other fees Total liabilities Net assets $ $ Composition of Net Assets: Capital $ $ Accumulated (excess of distributions over) net investment income ) Accumulated net realized gain (loss) from investments ) ) Net unrealized appreciation on investments Net Assets $ $ Institutional Class: Net assets $ $ Shares of beneficial interest Net asset value, offering and redemption price per share $ $ Institutional Plus Class: Net assets $ $ Shares of beneficial interest Net asset value, offering and redemption price per share $ $ See accompanying Notes to Financial Statements. 21 SEMI-ANNUAL REPORT 2015 STATEMENTS OF ASSETS AND LIABILITIES September 30, 2015 (Unaudited) BALANCED FUND GROWTH OPPORTUNITIES FUND SMALL COMPANY FUND $ $ $ - $ ) ) $ 22 See accompanying Notes to Financial Statements. SEMI-ANNUAL REPORT 2015 STATEMENTS OF OPERATIONS For the Six Months Ended September 30, 2015(Unaudited) SHORT-INTERMEDIATE BOND FUND INCOME FUND Investment Income: Interest $ $ Dividend Foreign tax witholding - - Total Income Expenses: Investment advisory fees Administration fees Shareholder service fees - Institutional Class Custodian fees Chief compliance officer fees Director fees Registration and filing fees Transfer agent fees Other fees Total expenses before waivers Expenses waived and reimbursed by Adviser ) ) Total Expenses Net Investment Income (Loss) Realized and Unrealized Gain (Loss) On Investments: Net realized gain (loss) on investment transactions ) Change in unrealized appreciation (depreciation) on investments ) ) Net realized and unrealized loss on investments ) ) Net increase (decrease) in net assets from operations $ $ ) See accompanying Notes to Financial Statements. 23 SEMI-ANNUAL REPORT 2015 STATEMENTS OF OPERATIONS For the Six Months Ended September 30, 2015 (Unaudited) BALANCED FUND GROWTH OPPORTUNITIES FUND SMALL COMPANY FUND $ $ - $ - - ) $ ) $ ) $ ) 24 See accompanying Notes to Financial Statements. SEMI-ANNUAL REPORT 2015 STATEMENTS OF CHANGES IN NET ASSETS (Unaudited) SHORT-INTERMEDIATE BOND FUND INCOME FUND For the Six Months Ended September 30, 2015 For the Year Ended March 31, 2015 For the Six Months Ended September 30, 2015 For the Year Ended March 31, 2015 Operations: Net investment income (loss) $ Net realized gain (loss) on investment transactions ) Change in unrealized appreciation (depreciation) on investments ) ) ) Net increase (decrease) in net assets from operations ) Distributions to Shareholders: From net investment income Institutional Class ) Institutional Plus Class ) From net realized gains on investments Institutional Class - ) - ) Institutional Plus Class - ) - ) Change in net assets from distributions to shareholders ) Capital Transactions: Proceeds from shares issued Institutional Class Institutional Plus Class Proceeds from dividends reinvested Institutional Class Institutional Plus Class Cost of shares redeemed 4 Institutional Class ) 5 Institutional Plus Class ) Change in net assets from capital transactions ) Change in net assets ) Net Assets: Beginning of period End of period $ Accumulated (excess of distributions over) net investment income (loss) $ ) $ ) $ $ Share Transactions Institutional Class: Shares issued Shares reinvested Shares redeemed ) Change in shares ) ) Share Transactions Institutional Plus Class: Shares issued Shares reinvested Shares redeemed ) Change in shares ) See accompanying Notes to Financial Statements. 25 SEMI-ANNUAL REPORT 2015 STATEMENTS OF CHANGES IN NET ASSETS (Unaudited) BALANCED FUND GROWTH OPPORTUNITIES FUND SMALL COMPANY FUND For the Six Months Ended September 30, 2015 For the Year Ended March 31, 2015 For the Six Months Ended September 30, 2015 For the Year Ended March 31, 2015 For the Six Months Ended September 30, 2015 For the Year Ended March 31, 2015 $ $ $ ) $ ) $ $ ) - - - ) ) ) - - - ) - ) - ) - ) - ) - ) - ) ) ) - ) - ) - ) $ ) $ $ ) $ ) $ $ - - ) - - ) 26 See accompanying Notes to Financial Statements. SEMI-ANNUAL REPORT 2015 FINANCIAL HIGHLIGHTS(Unaudited) For a Share Outstanding Investment Activities Distributions to Shareholders from: Ratios/Supplemental Data Period Ended Net Asset Value, Beginning of Period Net Investment Income (Loss)(a) Net Realized and Unrealized Gains (Losses) on Investments Total from Investment Operations Net Investment Income Net Realized Gains on Investments Net Asset Value, End of Period Total Return(b) Net Assets, End of Period (000's) Expense to Average Net Assets(c) Net Investment Income (Loss) to AverageNetAssets(c) Expenseto Average Net Assets*(c) Portfolio Turnover(b) SHORT-INTERMEDIATE BOND FUND Institutional Class 09/30/15 ) $- % 18 % 03/31/15 (d) ) ) 51 03/31/14 ) ) )(d) 48 03/31/13 ) ) 50 03/31/12 ) ) 42 03/31/11 ) - 45 Institutional Plus Class 09/30/15 ) ) - 18 03/31/15 ) ) 51 03/31/14 ) ) )(d) 48 03/31/13 ) ) 50 03/31/12(e) ) ) 42 INCOME FUND Institutional Class 09/30/15 )(f) ) ) - ) 13 03/31/15 ) ) 52 03/31/14 ) ) - 55 03/31/13 ) - 42 03/31/12 ) - 38 03/31/11 ) - 68 Institutional Plus Class 09/30/15 )(f) ) ) - ) 13 03/31/15 ) ) 52 03/31/14 ) ) - 55 03/31/13 ) - 42 03/31/12(e) ) - 38 BALANCED FUND Institutional Class 09/30/15 ) ) ) - ) 24 03/31/15 ) ) 69 03/31/14 ) ) 91 03/31/13 ) - 27 03/31/12 ) - 25 03/31/11 ) - 34 Institutional Plus Class 09/30/15 ) ) ) - ) 24 03/31/15 ) ) 69 03/31/14 ) ) 91 03/31/13 ) - 27 03/31/12(e) ) - 25 See accompanying Notes to Financial Statements. 27 SEMI-ANNUAL REPORT 2015 FINANCIAL HIGHLIGHTS (Unaudited) For a Share Outstanding Investment Activities Distributions to Shareholders from: Ratios/Supplemental Data Period Ended Net Asset Value, Beginning of Period Net Investment Income (Loss)(a) Net Realized and Unrealized Gains (Losses) on Investments Total from Investment Operations Net Investment Income Net Realized Gains on Investments Net Asset Value, End of Period Total Return(b) NetAssets,End of Period (000's) Expense to Average Net Assets(c) Net Investment Income (Loss) to AverageNetAssets(c) Expenseto Average Net Assets*(c) Portfolio Turnover(b) GROWTH OPPORTUNITIES FUND Institutional Class 09/30/15 ) ) ) - $- )% % )% % 33 % 03/31/15 ) - ) ) 50 03/31/14 ) - ) ) 56 03/31/13 ) - ) ) 55 03/31/12 ) - - ) 72 03/31/11 )(g) - 45 Institutional Plus Class 09/30/15 ) ) ) - - ) ) 33 03/31/15 ) - ) ) 50 03/31/14 ) - ) ) 56 03/31/13 ) - ) ) 55 03/31/12(e) ) - - ) 72 SMALL COMPANY FUND Institutional Class 09/30/15 ) ) ) - - ) ) 14 03/31/15 ) ) 29 03/31/14 ) ) 21 03/31/13 ) ) 19 03/31/12 ) ) 30 03/31/11 ) ) 28 Institutional Plus Class 09/30/15 ) ) - - ) 14 03/31/15 ) ) 29 03/31/14 ) ) 21 03/31/13 ) ) 19 03/31/12(e) ) ) 30 * Ratios excluding contractual and voluntary waivers. (a) Per share data calculated using average share method. (b) Not annualized for periods less than one year. (c) Annualized for periods less than one year. (d) Amount represents less than $0.005. (e) Commencement of Operations of Institutional Plus Class shares was as follows: Small Company Fund – December 17, 2010; Short-Intermediate Bond Fund, Balanced Fund and Growth Opportunities Fund – October 14, 2011; Income Fund – October 28, 2011. (f) Realized and unrealized gains and losses per share in this caption are balancing amounts necessary to reconcile the change in net asset value for the year, and may not reconcile with the aggregate gains and losses in the Statements of Operations due to share transactions for the period. (g) Distribution amount for the Growth Opportunities Fund includes a return of capital distribution of $0.03 per share for the year ended March 31, 2011. 28
